981 A.2d 1285 (2009)
Javon MURPHY, Petitioner
v.
DISTRICT ATTORNEY OF PHILADELPHIA and the Office of the Governor of Pennsylvania, Respondent.
No. 113 EM 2009.
Supreme Court of Pennsylvania.
September 22, 2009.

ORDER
PER CURIAM.
AND NOW, this 22nd day of September, 2009, the Application for Leave to File Original Process and the Petition for Writ of Habeas Corpus are DISMISSED. See Commonwealth v. Reid, 537 Pa. 167, 642 A.2d 453 (1994) (hybrid representation improper). The Prothonotary is directed to forward these filings to counsel of record. See CP-51-CR-0013668-2008.